PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
IUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/
Filing Date: 11 December 2017
Appellant(s): Verzi et al.



__________________
Gregory M. Doudnikoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 April 2022 appealing from the Office Action mailed 19 January 2022.

(1) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action mailed 19 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)	Response to Argument
A.	The rejection under 35 U.S.C. 101 should be maintained
	In the Office Action dated 19 January 2022, claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Applicant argues (Appeal Brief, p. 8) that the claims do not recite mental processes because they do not contain limitations that can practically be performed in the human mind, because the claims require the manipulation of computer data structures.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., computer structures and the manipulation of computer data structures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Computer structures are not recited in the claims, and the functions performed do not require computer structures to implement. The claims recite "implement objective functions on the plurality of input values," which taken in light of the specification includes performing simple calculations on a list of numbers such as finding the mean, median, and mode (Specification: "Various statistical quantities, such as the mean, median, and mode, may be defined using an optimization-based formula." [0018]).
Applicant argues (Appeal Brief, p. 8) that the claims do not recite the abstract idea of "mathematical concepts" because the mathematical concept is only part of the claim.  Examiner notes, however, that the claim limitations are a combination of the abstract idea of mental processes and the abstract idea of mathematical concepts such that the claims as a whole are directed to abstract ideas.
Applicant argues (Appeal Brief, p. 9-10) that computer components and neuromorphic features are an integral part of the solution of the Appellant's invention.  Examiner notes that these components and features merely indicate a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)). 

B.	The rejection under 35 U.S.C. 102 and 103 should be maintained
	In the Office Action dated 19 January 2022, claims 1-4, 6-7, and 16-18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (A Neuromorphic Neural Spike Clustering Processor for Deep-Brain Sensing and Stimulation Systems, hereinafter "Zhang").
	In the Office Action dated 19 January 2022, claims 5, 8-15, and 19-20 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (A Neuromorphic Neural Spike Clustering Processor for Deep-Brain Sensing and Stimulation Systems, hereinafter "Zhang") in view of Richards (VLSI Median Filters).

Regarding the rejection of claims 1-4, 6-7, and 16-18 under 35 U.S.C. 102(a)(1), Applicant argues (Appeal Brief, p.10-12) that Zhang does not teach all the limitations of independent claims.  Applicant argues (Appeal Brief, p. 11) Zhang does not teach or suggest "directly feeding original input as input to the output neurons in addition to the input received from the input neurons."  Applicant further argues (Appeal Brief, p. 12) that Zhang does not teach that original input X1 to Xm can be directly taken by the output neurons in addition to the input received from the input neurons by any means.  Examiner notes that while Applicant argues that claims require "directly feeding original input" to the output neurons, the claims do not require that limitation.  Instead, the claims state "a plurality of blocking neurons configured to receive the plurality of input values"  The broadest reasonable interpretation of the claims include that the input can be directly or indirectly input to the blocking neurons.  Zhang teaches that the input is indirectly input to the blocking neurons.  As shown in Figs. 2 and 3, the input is fed to an encoder and continues along the spike-sorting architecture to the blocking neurons, thus showing that the input is indirectly input to the blocking neurons.  In the alternative, the combination of Zhang and Richards teaches the limitations of the claims, as Richards teaches parallel architecture that performs the mathematical function of finding a median value that Applicant's Specification uses as the key example of the invention ("Illustrative embodiments further recognize and take into account that, for a set of numbers, the median is an important statistic." [0019]; "Turning to Figure 3, an illustration of run-times for simulation of optimization algorithms for determining a median is depicted in accordance with an illustrative embodiment." [0036]).  Similar to the present claims, Richards teaches a plurality of input signals representing a plurality of input values ("input stream of values x0, x1, x2, ..." p. 145, para. 2) and implements objective functions on the plurality of input values (Richards teaches the objective function of counting the number of times each value occurs; "Each processing element is identified with a value in the domain... the token contains a cumulative counter that is updated." p. 149, para. 7), and receiving the plurality of input values and output of the objective function (the count of each value) as input to provide an an optimum value corresponding to at least one of the plurality of input values (the median of the stream of values teaches the optimum value that corresponds to at least one of the plurality of input values; "output_median sends its value to an output port" p. 147, para. 2).
Regarding the rejection of claims 5, 8-15, and 19-20 under 35 U.S.C. 103, Applicant argues (Appeal Brief, p. 12) that the claims depend from an independent claim that should be allowable.  Examiner notes that the independent claims are not allowable. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES C KUO/Examiner, Art Unit 2126                                                                                                                                                                                                        
Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126     

/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.